DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Pivot Mechanism as embodied in Figs. 2-4) in the reply filed on 02/08/2022 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2-7, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 Line 3: The recitation “the power” appears to be a typo since this is the first recitation of “power”. Accordingly, the Examiner recommends amending the recitation to --a power--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 Line 3: “target member“ interpreted as a housing or equivalents (see [0014] of Applicant’s originally filed disclosure);
Claim 1 Line 6: “movement mechanism” interpreted as lead screw or equivalents (see [0016] of Applicant’s originally filed disclosure);
Claim 1 Line 9: “power part” interpreted as a motor or equivalents (see [0022] of Applicant’s originally filed disclosure);
Claim 1 Line 10: “action part” interpreted as a rotational joint or equivalents (see [0021] of Applicant’s originally filed disclosure);
rotation part” interpreted as a rotational joint or equivalents (see [0020] of Applicant’s originally filed disclosure);
Claim 5 Line 2: “guide part” interpreted as a linear guide or equivalents (see [0018] of Applicant’s originally filed disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamon (US 2019/0381677).
Regarding Claim 1, Kamon discloses a link structure (see Abstract) comprising: 
A first link (10, 16).
A target member to be moved (31) (see Figs. 2 and 3, showing that the target member, in the form of an actuator housing, can be pivoted about bearing 13) that is provided in an interior of the first link (see Fig. 1, showing that the first link makes a “C” shaped, and that the target member is located between the two arms 10A and 10B of the “C” shape, and accordingly the target member is located is provided in an interior), the target member to be moved being movable in the interior of the first link (see Figs. 2 and 3, showing the target member pivoting about bearings 13 within the first link, and accordingly is moveable within the interior). 
A movement mechanism (30) fixed to the first link (see Fig. 2, showing connection through bearings 13), the movement mechanism being configured to cause the target member to be moved to move in movement directions (see Figs. 2, and 3 showing that the axial extension of the movement mechanism causes the pivoting of the target member, which is in the movement directions which are radial movements) along the first link in response to power of a power part (see [0044], disclosing that the casing 33 contains a drive motor that drives a threaded shaft of linear actuator 30); and 
An action part (41) provided to the target member to be moved (see Figs. 2 and 3, showing that the action part is a shaft that is coupled to the end of the liner actuator 30, and accordingly is considered to be provided to the casing, which is the target member to be moved), the action part being configured to act on a movement of a second link (20) mounted onto the first link (see Figs. 2 and 3, showing that the action part is connected to the second link, and that movement of the action part 
Regarding Claim 2, Kamon further discloses the link structure according to claim 1, further comprising a rotation part (31) fixed to the first link (see Fig. 2, showing that bearing 31 is fixed to the first link), the rotation part serving as a rotation center of the target member to be moved and the movement mechanism (see Fig. 2, showing that the rotation center serves as a rotation center for both components 31 and 33).
Regarding Claim 3, Kamon further discloses the link structure according to claim 2, wherein the target member to be moved is a housing (see Figs. 2 and 4, showing that the target member is the housing for the screw mechanism of the linear actuator), and 
The movement mechanism comprises: a screw shaft (61) supported by the housing (see Fig. 4), the screw shaft extending along the movement directions (see Fig. 4, showing that the screw would extend in both radial and axial directions, which includes a plane that would be defined by the radial movements of the target member).
A nut (62) into which the screw shaft is inserted (see Fig. 4), the nut being fixed to the first link (see Fig. 4, showing that the nut if fixed to the first link through the screw shaft and the housing).
Regarding Claim 4, Kamon further discloses the link structure according to claim 3, wherein the housing supports both ends of the screw shaft (see Fig. 4, showing that the top side of the screw shaft as the figure is oriented is supported by the housing through elements 37 and 38, and that the bottom side of the screw shaft is supported by the housing through the nut and tube 32).
	Regarding Claim 5, Kamon further discloses the link structure according to claim 3, wherein the movement mechanism further comprises a guide part (32) provided along the screw shaft (see Fig. 4, showing the two components nested), and the guide part causing the housing to move (see Fig. 4, showing that the guide part attaches to shaft 41, which prevents rotation of the guide part, since the 
Regarding Claim 6, Kamon further discloses the link structure according to claim 3, further comprising the power part provided to the housing in the interior of the first link (see Fig. 3, showing that element 33 which includes the drive motor is at least partially within the portion of the first link formed by side arms 10A and 10B), the power part giving the power to cause the housing to move (see [0044], disclosing that rotation of the drive motor causes the threaded shaft to rotate through transmission member 51, 52, which are depicted in Fig. 3 as gears, and accordingly the electrical power that drives the drive motor is converted into a mechanical rotation power that drives the screw shaft and nut).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY ROBERT WEBER/Examiner, Art Unit 3658